     Case 1:19-mj-00312-IDD Document 1 Filed 07/09/19 Page 1 of 5 PageID# 1
                                                                           tf       t— r-\




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                                         •»r ; -   •• ••        Q
                                       Alexandria Division •— ~


 UNITED STATES OF AMERICA,

         V.                                                        No. I:I9-mj-31c^
 CHRISTOPHER M. HOWARD,
                                                                   Court Date: July 15,2019

         Defendant.


                                  CRIMINAL INFORMATION

                                 Count I(Misdemeanor -7517497)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about June 9, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastern District of Virginia, the defendant,

CHRISTOPHER M.HOWARD,did unlawfiilly operate a motor vehicle while having a blood

alcohol concentration of0.08 percent or more by weight by volume or 0.08 grams per 210 liters

of breath as indicated by a chemical test, to wit: did have a blood alcohol concentration of.18.

(In violation of Title 18, United States Code, Section 13 assimilating Virginia Code Section
18.2-266(i))
Case 1:19-mj-00312-IDD Document 1 Filed 07/09/19 Page 2 of 5 PageID# 2
Case 1:19-mj-00312-IDD Document 1 Filed 07/09/19 Page 3 of 5 PageID# 3
Case 1:19-mj-00312-IDD Document 1 Filed 07/09/19 Page 4 of 5 PageID# 4
Case 1:19-mj-00312-IDD Document 1 Filed 07/09/19 Page 5 of 5 PageID# 5
